El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
 En un procedimiento de divorcio instituido por el marido fundado en trato cruel, la corte inferior se basó en parte en el caso de Galip v. Drag, 28 D.P.R. 818. La corte dijo que supuesta crueldad en una sola ocasión, creíble por la prueba presentada, no podía justificar mi divorcio. En el caso de Galip v. Drag, supra, esta corte resolvió que la ocasión allí descrita no justificaba uu decreto en favor del *885demandante. No decidimos que un solo acto de crueldad no podía justificar un divorcio. Ladux v. Delgado, 36 D.P.R. 634, se pronuncia en sentido contrario. Según entendemos, en el presente caso, al igual que en el de Galip v. Drag, supra, la corte no Ralló suficiente el acto descrito.
El apelante sostiene que la prueba revela repetidos y va-riados actos de crueldad. La corte, sin embargo, no sola-mente no creyó la otra prueba, sino que bailó que la conducta del demandante no estaba exenta de culpa. Convenimos con el apelante en que la serie de actos descritos hubiesen justifi-cado un divorcio, pero no encontramos. que baya pasión o prejuicio en la conclusión de la corte inferior. El informe del fiscal sostiene tal conclusión.

La sentencia debe ser confirmada.